IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 96-50090
                          Conference Calendar
                           __________________


GLEN C. JAMES,

                                       Plaintiff-Appellant,

versus

STATE OF TEXAS; TEXAS DEPARTMENT
OF CRIMINAL JUSTICE,

                                       Defendants-Appellees.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-95-CV-1272
                         - - - - - - - - - -
                            April 18, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Glen C. James, a Texas state prisoner, sued the State of

Texas and the Texas Department of Criminal Justice alleging that

the defendants violated his rights under the Religious Freedom

Restoration Act of 1993 (RFRA), 42 U.S.C. §§ 2000bb-2000bb-4, by

adopting Tex. Gov't Code Ann. § 498.0045 (West Supp. 1996).

The district court did not abuse its discretion in concluding

that James' RFRA claims were frivolous.     See Hicks v. Garner, 69



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-50090
                                -2-

F.3d 22, 25 (5th Cir. 1995); see James v. Texas, No. SA-95-CA-

1272 (W.D. Tex. Jan. 26, 1996).

     This appeal is frivolous.    See Howard v. King, 707 F.2d 215,

220 (5th Cir. 1983).   Because the appeal is frivolous it is

DISMISSED.   See 5th Cir. Rule 42.2.

     James is cautioned than any additional frivolous appeals

filed by him will invite the imposition of sanctions.   To avoid

sanctions, James is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     APPEAL DISMISSED; SANCTIONS WARNING.